Title: From George Washington to Major General Philip Schuyler, 24 June 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York June 24th 1776

On the 20th Inst. I received Your two Favors of the 15th & 17th by Bennet, & Yesterday Evening that of the 19th Continued to the 20th with General Sullivans Letter & return, & the several Copies You inclosed. The Accounts transmitted by General Sullivan are truly alarming, & I confess I am not without Apprehension lest the next Advices should be that the unfortunate Defeat & taking of General Thompson, has been succeeded

by an Event still more unfortunate the Destruction of a large Party if Not the Whole of our Army in that Quarter. The Weak, divided & dishearten’d State in which General Sullivan represents It to be, does not seem to promise any Thing much more favorable, & Is what General Arnold appears to be suspicious of. From the Whole of the Accounts, supposing the Facts all true, there was Nothing left to prevent their ruin, but a Retreat; That I hope has been made, as the Only Means of saving themselves & rendering the least service to their Country. By the Succession of Ills that has attended us there of late & this last one, I fear we must give up all Hopes of possessing that Country, of such Importance in the present Controversy, & that our Views & utmost Exertions must be turned to prevent the Incursions of the Enemy into our own Colonies. To this End I must pray Your strictest Attention, & request that You use all the Means in Your Power, to fortifye & secure Every Post & Place of Importance on the Communication. You are as much impressed with the Necessity of the Measure, as any Man can be, & with Confidence I trust that Nothing in your Power will be Wanted to effect It. If the Troops have retreated, they will in a little Time I am hopefull compleat such Works on the Passes as to bid Defiance to the most Vigorous Efforts of the Enemy to penetrate our Country, Especially when You are assisted by the Militia which most probably are on their March ’ere now. Had this Unfortunate Defeat not taken place, the Militia were designed not only to reinforce the Army in Canada but to keep up the Communication with that Province, as You will see by recurring to the Resolve directing them to be Employed. Major Genl Gates whom Congress had appointed to Command after General Thomas’s Death, will set out to Morrow & take with him One hundred Barrels of Powder, out of which the Supplies necessary for the different Posts must be drawn. I have also directed Col. Knox to send up the Cannon You wrote for, If they can be possibly procured & spared from hence with some Artillerists & a proper Quantity of Ball & Other Necessaries for them & Will in Every Instance afford You all the Assistance I can. At the same Time I wish, If there are any Cannon at Tionderoga or Other Necessaries there or Elsewhere that You may want, & which can be spared for any other Post or purpose, that You would get them in Preference to their going from hence, As the

Number we have is not more than sufficient for the extensive & Important Works necessary to be maintained for the Defence of this Place.
In Respect to the Proceedings of the Commissioners for raising two Companies of the Mohikander & Connecticut Indians they appear to me not to answer the Views of Congress, as I presume they live within the Government of Connecticut & are to be considered in the same Light with Its Inhabitants, & that their Design was extended to those who were not Livers among us, & that Were hostelely inclined or of doubtful Friendship; but in this I may be Mistaken & there may be a Necessity of Engaging those You have to secure their Interest.
As to Your Doubts about the Officer Commanding in Canada, his Right to punish Capitally, I should suppose that Necessity, independent of any Thing else, would Justify the Exercise of such an Authority, But Congress having determined, that the Commanding Officer there should inflict exemplary Punishment on those who Violate the Military Regulations, established by them, has put the Matter out of Question, & I apprehend Every Commander there has such Power & of right may & should exercise It.
As Colo. Parsons has requested You to send down the Person who is supposed to have murdered his Brother, I have no Objection to Your doing It, if You Judge It necessary. He from what I am told designs to apply to Congress for instituting some Mode of Trial for the Offence. I am Dr Sir, Your Most Obedt Servt

Go: Washington

